Case: 1:19-cv-00770-SL Doc #: 35 Filed: 04/30/20 1 of 2. PagelD #: 427

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

DENISE SNYDER Case No. 1:19-cv-770
Plaintiff Judge Sara Lioi
v.
UNITED STATES OF AMERICA

Defendants

 

 

JOINT STATUS REPORT OF THE PARTIES

 

Per the Court’s Case Management Plan (Doc. 15), the parties offer the following procedural
joint status report.

(1) Discovery during this reporting period:

Defendant took the depositions of three (3) Ohio State Highway Patrol troopers who were
involved in the investigation and/or reconstruction of the crash. In total, the Parties have now
conducted twenty (20) discovery depositions. Fact witness depositions are now complete.

Defendant has designated a large number of documents as “Protected Material” under the
Stipulated Protective Order. The Parties, after conferring by letter and phone conference, have
been unable to resolve these issues. Plaintiff will file a motion with the Court.

(2) Settlement discussions during this reporting period:
None. Plaintiff's last demand was $19,000,000 (subject to approval by the Cuyahoga

County Probate Court). Defendant has made no offer of settlement.
Case: 1:19-cv-00770-SL Doc #: 35 Filed: 04/30/20 2 of 2. PagelD #: 428

(3) Motions that have been filed or remain pending during this reporting period:

Plaintiff Snyder, along with Plaintiff Bentley in the consolidated case, filed Plaintiffs’
Motion for Ruling on Admissibility of No-Contest Plea. Defendant has filed its Brief in
Opposition. Plaintiffs Snyder & Bentley have filed an Unopposed Motion for an Additional
fourteen (14) days to file their Reply Brief.

(4) Developments potentially leading to case schedule deviations:
Other than potential future disruptions related to the Coronavirus pandemic, the Parties are

not currently aware of any developments which could lead to a schedule deviation.

Respectfully submitted,

/s/Tom Merriman

Tom Merriman (0040906)

Drew Legando (0084209)

MERRIMAN, LEGANDO, WILLIAMS & KLANG, LLC
1360 West 9 Street, Suite 200

Cleveland, Ohio 44113

Phone: (216) 522-9000

Fax: (216) 522-9007

Email: tom@merrimanlegal.com

Counsel for Plaintiff

 

JOSEPH H. HUNT

Assistant Attorney General — Civil Division
JAMES G. TOUGHEY, JR.

Director, Torts Branch

/s/Robin Dovie Smith
ROBIN DOYLE SMITH (41010)
Senior Trial Counsel

Torts Branch

United States Department of Justice

P.O. Box 888

Washington, DC 20044

Phone: 202-616-4289

Fax: 202-616-5200

Email: Robin.Doyle.Smith@usdoj.gov

 

Counsel for Defendant United States of America
